2014 WI 90

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP2705-D
COMPLETE TITLE:         Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        John M. Curtin,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST CURTIN

OPINION FILED:          July 24, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                        2014 WI 90
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2013AP2705-D


STATE OF WISCONSIN                            :             IN SUPREME COURT

Office of Lawyer Regulation,

           Complainant,                                              FILED
      v.                                                        JUL 24, 2014
John M. Curtin,                                                    Diane M. Fremgen
                                                                Clerk of Supreme Court
           Respondent.




      ATTORNEY    disciplinary         proceeding.       Attorney          publicly

reprimanded.



      ¶1   PER   CURIAM.    We   review   a   stipulation          filed     by   the

Office of Lawyer Regulation (OLR) and Attorney John M. Curtin
pursuant to Supreme Court Rule (SCR) 22.12.                    The stipulation

requests this court to publicly reprimand Attorney Curtin as

reciprocal discipline identical to that imposed by the Arizona

Supreme Court.

      ¶2   Attorney   Curtin     was    admitted       to    practice       law     in

Wisconsin in 1987.       His Wisconsin license is currently in good

standing but inactive.         Attorney Curtin is also admitted to
practice law in Arizona.
                                                                          No.       2013AP2705-D



    ¶3      According to the stipulation, on May 13, 2013, the

Arizona Supreme Court reprimanded Attorney Curtin for failing to

maintain    adequate        trust     account       records       and    failing      to   meet

required     standards          for    performance         regarding        trust      account

control and supervision after the staff member who maintained

Attorney Curtin's trust account records falsified, destroyed,

and stopped maintaining some trust account records to enable

substantial theft from Attorney Curtin's trust account.                                      The

Arizona    Supreme         Court      found      that     Attorney       Curtin       violated

ER 1.15(a)       of       the    Arizona      Rules     of       Professional         Conduct,

Rule 42, Ariz. R. Sup. Ct., and Rules 43(a)(1), (b)(1)(A)-(C),

and (b)(2)(A)-(D).              Attorney Curtin admitted the allegations and

agreed     that       a     reprimand       and     a      year     of      probation        and

participation in a trust account ethics program was appropriate.

Attorney Curtin did not notify the OLR of the Arizona reprimand

within 20 days of its effective date.                              The OLR did receive

notice from Attorney Curtin on December 11, 2013.

    ¶4      On     December        10,     2013,     the     OLR    filed       a    complaint
alleging two counts of misconduct:

         [Count One] By virtue of the Arizona reprimand,
    Curtin   is  subject   to   reciprocal discipline in
    Wisconsin pursuant to SCR 22.22.

         [Count Two]    By failing to notify OLR of his
    reprimand in Arizona for professional misconduct
    within 20 days of the effective date of its
    imposition, Curtin violated SCR 22.22(1).
    ¶5      On     February        11,     2014,    the     parties      entered       into    a

stipulation       whereby        Attorney     Curtin      agreed     that     it     would    be
appropriate       for     this     court    to     impose    a     public    reprimand        as

                                              2
                                                                        No.        2013AP2705-D



discipline reciprocal to that imposed by the Arizona Supreme

Court.      The stipulation properly provides that it did not result

from plea bargaining.            Attorney Curtin says he does not contest

the facts of misconduct alleged by the OLR or the discipline

that the OLR's director is seeking in this matter.                                   Attorney

Curtin further states that he fully understands the misconduct

allegations and the ramifications should this court impose the

stipulated level of discipline.                 He also states that he fully

understands his right to contest the matter and he understands

his right to consult with counsel.                   Attorney Curtin states that

his entry into the stipulation is made knowingly and voluntarily

and    represents       his   decision      not      to    contest    the          misconduct

alleged     in    the   OLR's      complaint      or      the   level     and        type   of

discipline sought by the OLR director.

       ¶6    Based upon our independent review of the matter, we

conclude that the SCR 22.12 stipulation should be accepted and

that     Attorney       Curtin     should       be     publicly       reprimanded           as

discipline       identical    to    that    imposed       by    the   Arizona         Supreme
Court.      Since Attorney Curtin entered into a stipulation with

the OLR and there was no need to appoint a referee, we conclude

that no costs should be assessed.

       ¶7    IT    IS    ORDERED     that       John      M.    Curtin        is     publicly

reprimanded.




                                            3
    No.   2013AP2705-D




1